DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin, U.S. 6,837,310.
Martin discloses a downhole perforating gun system (fig 8, 20; col. 2, lines 31-37), having an outer casing (fig 8, 28), a gun body (fig 8, 44) disposed in the outer body (28), explosive charges (fig 8, 22) coupled to the gun body (44) and an orientation sensor (fig 10, 26; col. 3, lines 13-29, sensor used to determine orientation, see also col.  6, lines 19-32) coupled to the downhole perforating gun system (20; col. 5, lines 38-41) and configured to measure one or more positions of the downhole perforating gun system in a wellbore.
Martin discloses at least one of the positions is a rotational position (rotational orientation; col. 6, lines 26-32).
Martin discloses the orientation sensor (26) is coupled to the gun body (fig 10, 44) and configured to measure the rotational position of the gun body (44) of the perforating gun assembly.
Martin discloses the orientation sensor (26) is coupled to the outer casing (28; col. 8, lines 43-46) and configured to measure the rotational position of the outer casing of the perforating gun assembly.
Martin discloses the orientation sensor (26) is configured to transmit a signal (via 24; col. 2, lines 53-65) corresponding to the rotational position of the downhole perforating gun system to a controller (downhole controller).
Martin discloses the orientation sensor (26) is configured to transmit a signal (via 24) corresponding to the rotational position of the downhole perforating gun system to an operator (fig 1, 12; col. 3, lines 35-49).
Martin discloses the orientation sensor (26) comprises a degree of freedom (col. 3, lines 13-29, sensor 26 includes a lock and release mechanism which broadly constitute a degree of freedom).
Martin discloses the orientation sensor (26) is configured to transmit a signal (col. col. 2, lines 54-58) corresponding to at least one of the positions of the downhole perforating gun system to a controller (fig 1 12) via a wired connection (col. 2, line 53, electrical control line), wherein the controller is a computer (col. 3, lines 42-46) or a cell phone.
Martin discloses the orientation sensor (26) is configured to transmit a signal (col. 2, lines 54-58) corresponding to at least one of the positions of the downhole perforating gun system to a controller via a wireless connection (col. 2, line 57), wherein the controller is a computer (col. 3, lines 42-46) or a cell phone.
Allowable Subject Matter
Claims 8-12 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



6 September 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676